DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 16-17, in the reply filed on  07/28/2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "roof" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the applicant is referring to the “solar roof” as recited in line 1, to any other conventional roof the building.
Claim 4 recites the limitation "the upper side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation "the first rib" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation "the upper side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aguglia (WO 2010/128462 A2).
Regarding claim 1, Aguglia discloses a solar roof forming element (10) for forming a solar roof of a building, which roof closes an opening of the building (page 9, line 16 - line 17), wherein the roof is at least partly formed by a plurality of such roof forming elements which each close a part of said opening, the roof forming element (10) comprising:
an extruded, elongate polymer roof plate (21) (page 3, line 34 - page 4, line 3; figure 2A);
element coupling means (33, 34) for coupling the roof forming element (10) to a further, neighboring roof forming element (10) of said plurality of roof forming elements extending in parallel to the roof forming element (10), so as to form a continuous coupling between the roof forming element and its neighboring roof forming elements along both longitudinal sides of the roof forming element, in a longitudinal direction of the roof forming element, for closing at least a part of the opening in use (page 5, line 21 - line 28);
at least one solar panel (41) each having a plurality of photovoltaic cells (42) between a front layer (43) and a back layer (28), the at least one solar panel (41) covering the roof plate (21) (page 3, line 14 - page 4, line 3; figures 2A, 3); 
panel coupling means (31a, 32a) for coupling the at least one solar panel (41) to the roof plate (21 ), comprising a first coupling part (31 a) at a first of the longitudinal sides of the roof plate (21) and a second coupling part (left extremity of panel (41 )) at a first side of the solar panel (41 ), the first and second coupling parts being configured such that they couple with each other as a result of a movement of the solar panel (41) relative to the roof plate (21 ), wherein in a coupled state of the first and second coupling parts a movement of the solar panel (41) away from the roof plate (21) in a direction perpendicular to the roof plate is blocked (page 4, line 27 - line 34; figure 2A).

Regarding claim 2, Aguglia further discloses that the panel coupling means (31a,32a) further comprise a third coupling part (32a) at a second longitudinal side opposite the first longitudinal side of the roof plate (21) and a fourth coupling part (right extremity of panel (41 )) at a second side of the solar panel opposite the first side of the solar panel (41), the third and fourth coupling parts being configured such that they couple with each other as a result of a movement of the solar panel (41) relative to the roof plate (21), and in a coupled state of the third and fourth coupling parts a movement of the solar panel (41) away from the roof plate (21) in a direction perpendicular to the roof plate is blocked.

Regarding claim 3, Aguglia further discloses that the panel coupling means (31 a,32a) further comprise a fixation element (section of (31 a) engaging the left extremity of panel (41 )) blocking a transverse movement of the first coupling part (31 a) relative to the second coupling part (left extremity of panel (41 )), in the coupled state of at least the first and second coupling parts.

Regarding claim 4, Aguglia further discloses that the first coupling part (31a) of the panel coupling means comprising a first rib (intended portion of 31a), provided on the upper side along one of the longitudinal sides of the roof plate (21), the first rib having a base part extending upwards from the upper side and a transversely extending part on a free end of the base part (see fig. 2A), the second coupling part (32a) comprising a second rib (intended portion of 32a), provided on the back layer along a side of the solar panel (41) (see fig. 2A), the second rib having a base part extending downwards from the back layer and a transversely extending part on a free end of the base part (fig. 2A).
It is further noted that remainder of the limitation of instant claim is optional as the second rib may be moved between the upper side of the roof plate and the transversely extending part of the first rib, thus, given no patentable weight.  It is suggested to replace “may be” with “is”.

Regarding claim 5, Aguglia further discloses that the first rib (31a) is hook-shaped such that the first coupling part and the second coupling part are mutually coupled by the movement (see fig. 2A that shows 31a and 32a are coupled by via 33 and 34), and wherein the coupled state is blocked from being undone due to a transverse translation of the solar panel (41) relative to the roof plate (21) (see fig. 2A).

Regarding claim 6, Aguglia further discloses that the roof plate (21), at the upper side and at the first longitudinal side, has a portion which is recessed, wherein the first rib is provided at the recessed portion and such that it does not extend upwards further than the recess (see fig. 2A).

Regarding claim 7, Aguglia further discloses that the panel coupling means (31 a,32s) are further configured such that in the coupled state, the solar panel (41) extends parallel to at least a portion of the upper side of the roof plate (21 ), preferably rests on said portion (25a) of the the upper side of the roof plate (21).

Regarding claim 8, Aguglia further discloses that the element coupling means (33,34) comprise a first element coupling part (upper extremity of (31 b)) on the upper side and along a first longitudinal side of the roof plate (21) and a second element coupling part (32c) on the lower side and along a second opposite longitudinal side of the roof plate (21) (figure 2b) (claim 8).

Regarding claim 9, Aguglia further discloses that the first element coupling part (upper extremity of (31 b)) is integral with the first coupling part and is configured as a male coupling part, and wherein the second element coupling part (32c) is formed as a female coupling part, wherein a second element coupling part (32c) of a roof forming element (10) still to be installed is configured to be coupled together with a first element coupling (upper extremity of (31 b)) part of a roof forming element (10) already installed on the building by a tilting movement the roof forming element still to be installed relative to the already installed roof forming element (figure 2b).

Regarding claim 10, Aguglia further discloses that the first and second element coupling parts (upper extremity of (31 b), 32c) extend along the respective first and second longitudinal sides of the roof plate (21) so as to form a continuous coupling between the roof forming element (10) and its neighboring roof forming elements (10) along both longitudinal sides of the roof forming element in installed state (figure 2b).

Regarding claim 11, Aguglia further discloses that the element further comprises at least one cover (43) for at least substantially completely covering the solar cells (42) of a solar panel (41) (claim 11 ).

Regarding claim 12, Aguglia discloses a combination of at least two solar roof forming elements (10) according to claim 1 (see rejection of claim 1 above), wherein the solar panel (41) or solar panels of each of the at least two solar roof forming elements are flush, and the roof plates (21) of each of the at least two solar roof forming elements are flush (page 3, line 14 - page 4, line 3; figure 2A).

Regarding claim 13, Aguglia discloses a building having a solar roof, which roof closes an opening of the building, wherein the roof is at least partly formed by a plurality of roof forming elements according to claim 1 (see above), which roof forming elements each close a part of said opening (page 9, line 6 - line 17). 

Regarding claim 14, Aguglia further discloses that the roof having a roof beam structure distributed within the opening (roof implicitly has beam structures such that any conventional or solar roof can be attached thereto), wherein the plurality of roof forming elements is mounted on the roof beam structure so as to jointly close at least a part of said opening.

Regarding claim 16, Aguglia further discloses that the first rib (31a) is hook-shaped such that the first coupling part and the second coupling part are mutually coupled by a transverse movement (see fig. 2A that shows 31a and 32a are coupled by via 33 and 34) including a tilting movement of the solar panel (41) relative to the roof plate (21) (see fig. 2A).

Regarding claim 17, Aguglia further discloses that the panel coupling means further being configured such that in the coupled state, the solar panel (41) extends parallel to at least a portion of the upper side of the roof plate (21) and resting on said portion of the upper side of the roof plate (21) (see fig. 2A for configuration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 0828036 A2 discloses roofing element having hook shaped rib structure (claims 4-6 and 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721